NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                _____________

                                    No. 14-1260
                                   _____________

                          UNITED STATES OF AMERICA

                                           v.

                                COREY PASLEY,
                                               Appellant
                           __________________________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                    (D.C. Criminal Action No. 2-11-cr-00076-002)
                     District Judge: Honorable Norma L. Shapiro
                           __________________________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                 September 8, 2015

          Before: VANASKIE, NYGAARD, and RENDELL, Circuit Judges

                               (Filed October 28, 2015)
                                    _____________

                                     OPINION*
                                   _____________

VANASKIE, Circuit Judge.

      Appellant Corey Pasley was convicted after trial of three counts in connection

with a violent armed robbery at an apartment complex where he was employed as a

      * This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
security guard. He now challenges the sufficiency of the Government’s evidence, as well

as the District Court’s admission of certain video footage. For the reasons that follow,

we will affirm the judgment of the District Court.

                                               I.

       In the fall of 2010, Pasley was hired as the sole security guard at the Walnut Lane

Apartments in Philadelphia, Pennsylvania. The apartment complex was owned by

Barbara and Vladimir Jablokov, a married couple who ran the business from a

management office on the premises. During his first few months of work, Pasley learned

that the office had a security alarm which could be activated by a switch hidden under a

desk in the management office; that the Jablokovs regularly stored a large sum of cash in

the office’s safe after rents were paid at the beginning of each month; and that Barbara

Jablokov carried a handgun while at work every day.

       On November 1, 2010, Pasley arrived for his nightly shift shortly before 4:00 p.m.,

about 30 to 40 minutes earlier than usual. Barbara Jablokov1 was the only other person

present in the management office. After a few moments of conversation with Barbara,

Pasley excused himself and went outside to take a call on his cell phone. After Pasley

returned, Barbara saw him unlock the outer security door. Almost immediately, Pasley’s

co-defendant Amos Singleton entered the management office brandishing a gun.




       1
           Hereinafter, Barbara Jablokov shall be referred to as Barbara.

                                               2
        At trial, Barbara testified that Pasley stood to the side of the door doing “nothing”

to deter Singleton from “com[ing] after” her. App. 42. Pointing his gun at Jablokov, and

never at Pasley, Singleton grabbed her and yelled, “Don’t go for it. I know what you

have. And don’t, don’t hit it.” App. 43. Barbara took this as a reference to the hidden

security alarm. Singleton then directed Barbara toward the building’s back office, where

the safe was located. Pasley followed them in and closed the door behind them.

Singleton then shot Barbara in the face, which eventually resulted in the loss of Barbara’s

left eye and other serious facial injuries.

        Despite being blinded and staggered by her wound, Barbara had the presence of

mind to distract Singleton by emptying her purse on the floor and telling Singleton that

he would have to find the keys to the safe himself. While Singleton looked for the keys,

Barbara drew her handgun and tried unsuccessfully to shoot Singleton. Singleton turned

to Pasley, who was standing by the door, and asked, “What . . . is she doing?” App. 48.

Singleton then took Barbara’s handgun and continued searching for the key to the safe.

Barbara tried to escape, but Pasley lay down and blocked the door, eventually slamming

it shut and telling Barbara, “You can’t leave. You have to stay.” App. 49. When

Barbara again tried to open the door, Pasley grabbed her leg, but she was able to escape

after kicking him in the face. At the office’s front door, Barbara encountered a tenant, to

whom she frantically explained that she had been shot and that “the guard was in on it . .

. .” App. 50. Singleton eventually fled with Barbara’s pistol and roughly $3500 from the

safe.

                                              3
       At the scene of the robbery, detectives found a cell phone that Pasley had left in

the pocket of a jacket that he had discarded on the office’s front steps. Phone records

showed an incoming call at 4:01 p.m., moments before the robbery. Upon arresting

Singleton, police found the cell phone linked to the number that had called Pasley’s

phone at 4:01 p.m. Records further established that Singleton’s phone had called

Pasley’s phone six other times on the day of the robbery.

       In February 2011, a federal grand jury returned an indictment charging Pasley

with one count of conspiracy to commit robbery in obstruction of, delaying, or affecting

commerce in violation of 18 U.S.C. § 1951(a); one count of robbery in obstruction of,

delaying, or affecting commerce in violation of 18 U.S.C. §§ 1951(a) and 2(a); and one

count of using and carrying, and aiding and abetting the using and carrying of a firearm

during and in relation to a crime of violence, in violation of 18 U.S.C. §§

924(c)(1)(A)(ii), (c)(1)(B)(i), and 2(a).2 The case proceeded to trial in March 2012, after

which the jury found Pasley guilty on all counts. After a sentencing hearing in January

2014, the District Court sentenced Pasley to 204 months’ imprisonment and 5 years of

supervised release. Pasley filed a timely appeal.




       2
         Singleton was indicted by the same grand jury on related charges, convicted on
all counts after a separate trial in June 2012, and sentenced to 360 months’ imprisonment.
We affirmed. United States v. Singleton, 565 F. App’x 108 (3d Cir. 2014).

                                             4
                                            II.

       The District Court had jurisdiction over this case under 18 U.S.C. § 3231. We

have jurisdiction pursuant to 28 U.S.C. § 1291.

                                            III.

       Pasley first argues that the District Court erred by denying his pre-verdict motion

for a judgment of acquittal under Federal Rule of Criminal Procedure 29 based on

insufficiency of the evidence. “We apply a particularly deferential standard of review

when deciding whether a jury verdict rests on legally sufficient evidence.” United States

v. Dent, 149 F.3d 180, 187 (3d Cir. 1998). Under this standard, “we must view the

evidence in the light most favorable to the government and will sustain the verdict if any

rational trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” Id. (citations and quotation marks omitted).

       Pasley claims the evidence is insufficient to support his conviction on Count One,

conspiracy to commit robbery in obstruction of, delaying, or affecting commerce in

violation of 18 U.S.C. § 1951(a). “The essential elements of conspiracy are (1) a shared

unity of purpose, (2) an intent to achieve a common goal, and (3) an agreement to work

together toward the goal.” United States v. Perez, 280 F.3d 318, 342 (3d Cir. 2002)

(quotation marks and citations omitted). The Government need not produce “direct

evidence of an agreement”—instead, a jury may find a conspiracy based on “reasonable

inferences drawn from actions and statements of the conspirators or from the



                                             5
circumstances surrounding the scheme.” United States v. McKee, 506 F.3d 225, 238 (3d

Cir. 2007).

       The record here contains compelling circumstantial evidence that Pasley

communicated to Singleton crucial details necessary for the planning of the robbery, such

as that cash would be present in the safe at the appointed hour, that Barbara would be

armed, and that the building was wired with a secret security alarm. Moreover, the

Government presented evidence that Pasley gave Singleton entry to the building shortly

after a cell phone call between the two, offered no resistance to Singleton’s assault, and

later actively attempted to prevent Barbara from escaping. We conclude that this

evidence was more than sufficient to establish a conspiracy between Pasley and Singleton

to commit the violent robbery at issue here.

       Pasley also suggests that the Government presented insufficient evidence of

“constructive possession” of the firearm used in the robbery to sustain his conviction for

using and carrying a firearm during and in relation to a crime of violence under 18 U.S.C.

§ 924(c). Appellant’s Br. at 9. But Pasley was neither indicted nor tried on a theory of

constructive possession—he was charged with aiding and abetting Singleton in the

commission of that crime, which required proof that Pasley knew of the crime and acted

with the specific intent to facilitate it. See United States v. Petersen, 622 F.3d 196, 208

(3d Cir. 2010). Because the record supports a jury finding that Pasley knew Singleton

would be armed (and in any event saw that Singleton was armed), and thereafter

continued to assist in the robbery, we conclude that the evidence was sufficient in this

                                               6
regard. See United States v. Price, 76 F.3d 526, 529–30 (3d Cir. 1996) (affirming

conviction for aiding and abetting on § 924(c) charge on similar facts). Accordingly, we

will affirm the District Court’s denial of relief under Rule 29.3

       Pasley’s final argument is that the District Court abused its discretion by admitting

into evidence a copy, rather than the original, of surveillance video footage depicting the

robbery. He suggests that failures in the chain of custody raised questions as to the

footage’s authenticity.

       Federal Rule of Evidence 901 provides that “the proponent [of evidence] must

produce evidence sufficient to support a finding that the item is what the proponent

claims it is.” Fed. R. Evid. 901(a). “The burden of proof for authentication is slight.”

United States v. Reilly, 33 F.3d 1396, 1404 (3d Cir. 1994) (quotation marks and citation

omitted). And under Federal Rule of Evidence 1003, “[a] duplicate is admissible to the

same extent as the original unless a genuine question is raised about the original’s

authenticity or the circumstances make it unfair to admit the duplicate.” Fed. R. Evid.

1003. Here, the Government offered testimony that the video introduced from a thumb

drive at trial was an unaltered copy of the video of the robbery recorded on the apartment



       3
         Pasley also challenges the District Court’s denial of his post-verdict motion for a
new trial based on the weight of the evidence under Federal Rule of Criminal Procedure
33. “Such motions are to be granted sparingly and only in exceptional cases.” United
States v. Salahuddin, 765 F.3d 329, 346 (3d Cir. 2014) (quotation marks and citation
omitted). Because Pasley’s arguments underlying his motion for a new trial are identical
to those we rejected above, we conclude that the District Court did not abuse its
discretion by denying Pasley’s motion under Rule 33.

                                              7
complex’s surveillance system. Pasley offered no evidence to the contrary. Accordingly,

we conclude that the District Court did not abuse its discretion by admitting the proffered

video.

                                             IV.

         For the foregoing reasons, we will affirm the judgment of the District Court.




                                              8